UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHNNY BLANDING,
                                Plaintiff,
                                                                   17-CV-1762 (JPO)
                     -v-
                                                                OPINION AND ORDER
 BRUCE YELICH,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Petitioner John Blanding filed this action pro se on March 8, 2017, seeking a writ of

habeas corpus. (Dkt. No. 1.) Pursuant to this Court’s Opinion and Order dated October 9, 2018,

the Clerk of Court entered a Judgment on October 10, 2018 denying Blanding’s petition and

closing this case. (Dkt. Nos. 23, 24.)

       On December 23, 2018, Petitioner submitted a notice of motion seeking the following

relief: “The police officer’s Threw away the Evidence cause the Stop and search and found

Drugs in my Pocket and arrested and fruit of the poisoness [sic] tree.” (Dkt. No. 27.) In support

of his motion, Petitioner submitted a declaration outlining Petitioner’s views on corruption

among law enforcement officials and restating the grounds on which he originally sought habeas

relief. (Dkt. No. 28 at 1–2.) Petitioner attached to his declaration excerpts from past filings in

this case, annotated with Petitioner’s commentary. (Dkt. No. 28 at 3–19.) Nowhere in

Petitioner’s notice of motion or supporting declaration does Petitioner cite any facts or law not

previously before the Court at the time of the Court’s October 9, 2018 Opinion and Order.

       The Court liberally construes this submission as a motion under Federal Rule of Civil

Procedure 59(e) to alter or amend a judgment, and, in the alternative, as a motion under Federal

Rule of Civil Procedure 60(b) for relief from a judgment or order. See Triestman v. Fed. Bureau



                                                 1
of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v. Freshwater, 623 F.3d 90, 92, 101

(2d Cir. 2010) (reasoning that “the solicitude ordinarily afforded to pro se litigants” takes a

variety of forms, including “liberal construction of” papers, “relaxation of the limitations on the

amendment of pleadings, leniency in the enforcement of other procedural rules, and deliberate,

continuing efforts to ensure that a pro se litigant understands what is required of him” (citations

omitted)). After carefully reviewing the arguments in Petitioner’s submission, the Court denies

the motion.

       The standards governing Rule 59(e) motions are exacting. “In this Judicial Circuit the

standard for granting a Rule 59(e) motion ‘is strict, and reconsideration will generally be

denied.’” In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)

(quoting Ursa Minor Ltd. v. Aon Fin. Prods., Inc., No. 00 Civ. 2474, 2000 WL 1279783, at *1

(S.D.N.Y. Sept. 8, 2000)). In order “to ensure finality and to prevent the practice of a losing

party examining a decision and then plugging the gaps,” courts in this District have deemed “a

motion for reconsideration [ ] appropriate only where the movant demonstrates that the Court has

overlooked controlling decisions or factual matters that were put before it on the underlying

motion . . . and which, had they been considered, might have reasonably altered the result before

the court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 392 (S.D.N.Y.

2000) (internal quotation marks omitted).

       Here, Petitioner has failed to demonstrate in his motion that the Court overlooked any

controlling decisions or factual matters with respect to the dismissed action. Petitioner’s motion

under Rule 59(e) is therefore denied.




                                                  2
       To the extent that Petitioner seeks relief under Rule 60(b), the motion is also denied.

Rule 60(b) provides that a party may seek relief from a district court’s final order or judgment

for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4)
       the judgment is void; (5) the judgment has been satisfied, released, or discharged;
       it is based on an earlier judgment that has been reversed or vacated; or applying it
       prospectively is no longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Petitioner has failed to allege facts demonstrating that any of the grounds

listed in the first five clauses of Rule 60(b) apply. And with respect to clause six, a Rule

60(b)(6) motion must show both that the motion was filed within a “reasonable time” and that

“‘extraordinary circumstances’ [exist] to warrant relief.” Old Republic Ins. Co. v. Pac. Fin.

Servs. of Am., Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per curiam) (citation omitted). As already

explained, Petitioner has failed to introduce any new facts demonstrating that extraordinary

circumstances exist to warrant relief under Rule 60(b)(6). See Ackermann v. United States, 340

U.S. 193, 199–202 (1950) (reasoning that the “voluntary, deliberate, free, untrammeled choice of

petitioner not to appeal” did not constitute “extraordinary circumstances” entitling him to relief

under Rule 60(b)(6)). Therefore, Petitioner is not entitled to relief under Rule 60(b).

       For the foregoing reasons, Blanding’s motion at Docket Number 27 is DENIED.

       SO ORDERED.

Dated: January 3, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



                             COPY MAILED TO PRO SE PARTY BY CHAMBERS
                                                 3
